DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2022 has been entered.

Response to Arguments
Claim 1
Applicant's arguments filed April 12, 2022 have been fully considered but they are not persuasive.  
More specifically, the Applicant argues that:
In Meine, Figure 16, the Action identifies either part 286 or 272 as the gripping material. However, part 286 is described in paragraph [0100] as an inner support tube, that provides an indicator function. This does not therefore comprise resilient gripping material that services to prevent or reduce relative movement between the device and the door handle. Part 272 is described in paragraph [0098] as assisting in holding the handle in place. However, 272 is an outer facing surface of the cap 264. This is not therefore provided on a respective interior surface of any part that is brought into mutual locking engagement to define a cavity for receiving a door handle, as claimed.
In contrast, in the claimed arrangement, and as shown in Figures 1 to 7 accompanying the application, there are a plurality of parts that are brought into mutual locking engagement around a door handle. The respective interior surfaces of these parts together define the shape of the cavity. The resilient gripping material is then provided on the interior surface of one of these parts.
In Meine, Figure 16, the entire circumferential extent of the cavity extending around the door handle is defined essentially by part 286 itself. There is no further part that is brought into mutual locking engagement with part 286 such that a cavity is defined by respective interior surfaces of the plurality of parts. Further, there is no gripping material that is then provided on the interior surface of part 286 (which surface is apparently smooth).

The Examiner would respectfully respond that:
The limitation in question recites that: 
the one or more pieces of resilient gripping material is provided on respective interior surfaces of the parts that are brought into mutual locking engagement to define the cavity for receiving the door handle.

The cap (264) and the disinfectant insert (256) of Meine are brought into mutual locking engagement (paragraph 98), and define the cavity for door handle as shown in Figures 18B & 18C.  Furthermore, the resilient gripping material (272) is provided on the interior surface of the insert (256) as shown in Figures 18B & 18C as well.  Still further, the resilient gripping material (272) is provided on the interior surface of cap (264) in as much as the material (272) is the interior surface of the cap (264).  As such, Meine meets the limitations of the one or more pieces of resilient gripping material (272) being provided on respective interior surfaces (i.e. the interior surface of insert 256) of the parts (256 & 264) that are brought into mutual locking engagement (paragraph 98) to define the cavity for receiving the door handle as shown in Figures 18B & 18C.  
As such, this response is not persuasive.

Claim 40
Applicant’s arguments with respect to claim 40 has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, although the specification provides support for a limitation of a device with a plurality of parts that enclose a door handle when mutually locked into engagement as shown in Figures 1-7; and provides support for the limitation that the parts have an entire exterior facing surface that is smooth without having any perforations of screw holes, or the entire exterior facing surface is smooth without having any perforations or screw holes except for a window for viewing an indicator as shown in Figures 8-10; the specification does not provide support for the combination of limitations put together.  In fact, Figures 1-7 showing a plurality of parts that enclose a door handle when mutually locked into engagement specifically disclose a recess (121) as set forth in paragraph 76 (thus, no support for a smooth surface); and Figures 8-10 providing support for a smooth surface disclose a plurality of parts (71, 72) that cannot enclose a door handle (much less a pull bar type door handle as set forth in claim 42).
As such, said claims 40 and 42 are rejected for failing to comply with the written description requirement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 13, 14, 34-36 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meine (U.S. Publication No. 2006/0230576).
Meine discloses a device (Figures 15-18) for mounting to a door handle (270) comprising: 
A plurality of parts (Figure 16), the parts being configured for mutual locking engagement such that when the plurality of parts are brought into mutual locking engagement around a door handle (270) at least a portion of the door handle (270) is substantially enclosed within a cavity formed between the plurality of parts (paragraphs 96-103), the cavity being defined by respective interior surfaces of the plurality of parts (Figures 18B and 18C); 
Wherein at least a portion of at least one of the plurality of parts is coated, impregnated, or otherwise provided with a self-cleaning and/or antimicrobial material (paragraph 97);
The device further comprising one or more pieces (272/286) of resilient gripping material for preventing or reducing relative movement between said device and a door handle (270) received within said cavity (paragraphs 98 and 100), the one or more pieces of resilient gripping material (272/286) being provided on respective interior surfaces of the parts (264/256) that are brought into mutual locking engagement to define the cavity for receiving the door handle (Figures 18B and 18C); as the resilient gripping material is clearly provided on the interior surface of the insert (256), and said resilient gripping material (272/286) is provided as and on the interior surface of cap (264) as shown in Figures 18B & 18C.

Regarding claims 2 and 3, Meine further discloses a first part (264) and a second part (262), wherein the first and second parts are configured for releasable mutual locking engagement such that when the first and second parts are brought into mutual locking engagement said cavity is formed between the first and second parts (paragraphs 96-99).

Concerning claim 4, Meine also discloses that the parts are configured for mutual locking engagement via a press fit (paragraph 98).

With respect to claim 5, Meine continues to disclose an indicator for providing a visual indication of a condition of the device and/or a visual indication of an elapsed time period (paragraph 100).

Concerning claim 13, the reference further discloses that the device is arranged to dispense a fragrance (paragraphs 16 and 91).

With respect to claim 14, Meine also discloses that the part is formed from a rigid or hard material (paragraphs 73, 74 and 97).

Regarding claim 34, Meine continues to disclose that the one or more pieces of resilient gripping material (272 and 286) comprise one or more inserts (286) which are separately provided on one or more of the plurality of parts (Figures 16 and 18).

Concerning claim 35, Meine also discloses that the condition of the device is that the device should be replaced or renewed (paragraph 100).

With respect to claim 36, Meine further discloses that the antimicrobial agent comprises silver (paragraph 74).

Regarding claim 41, Meine continues to disclose that each of the parts (256, 264) has a curved interior surface such that when the plurality of parts when brought into mutual locking engagement (paragraph 98) the respective curved interior surface of the parts together define a substantially cylindrical cavity (Figures 18B & 18C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Meine (U.S. Publication No. 2006/0230576) in view of Gruenbacher et al. (U.S. Publication No. 2011/0180621).
Concerning claims 6 and 8, Meine is relied upon as set forth above, wherein the reference continues to disclose an indicator for providing a visual indication of a condition of the device and/or a visual indication of an elapsed time period (paragraph 100).  Meine does not appear to disclose that the indicator is activated when the parts are brought into mutual locking engagement; or that the indicator comprises a colorant, wherein the colorant is released upon activation of the indicator and caused to wick a substrate, wherein the amount of wicking indicates an elapsed time period.  Gruenbacher discloses a device for emitting an antimicrobial and/or fragrance, wherein the device is provided with a plurality of parts (100 and 200), and an indicator that provides an indication of the device (paragraphs 25-27 and 58).  The reference continues to disclose that the indicator is activated when the parts are brought into mutual locking engagement (paragraph 64) and activating a dye (paragraphs 25-27, 58 and 64); and that the indicator comprises a colorant dye, wherein the colorant dye is released upon activation of the indicator and caused to wick the porous membrane substrate (140), wherein the amount of wicking indicates an elapsed time period as the dye only appears or disappears when subjected to the volatile material (paragraph 58).  Such an indicator configuration allows an operator the assurance that such an indication is accurate due to utilizing a basic dye that does not include electronics that may malfunction (paragraphs 49-58).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize an indicator configuration as set forth in Gruenbacher in the device of Meine in order to assure an operator that the indication that the life cycle of the dispenser is accurate due to the use of a basic dye that does not include electronics as set forth by Gruenbacher.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Meine (U.S. Publication No. 2006/0230576).
Meine is relied upon as set forth above.  In the embodiment of Figures 15-18 Meine does not appear to disclose a kit of parts in combination with a plurality of different angled barb pieces of gripping material, wherein the different pieces of gripping material are intended for use with different sizes of door handle.  Nonetheless, as shown in Figures 29-32, Meine discloses in an alternate embodiment a kit of parts in combination with a plurality of different angled barb pieces of gripping material, wherein the different pieces of gripping material are intended for use with different sizes of door handle in order to allow the device to be utilized on different sizes of door handles.  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to utilize a kit of parts in the embodiment shown in Figures 15-18 of Meine, wherein the kit of parts includes a plurality of different angled barb pieces of gripping material, wherein the different pieces of gripping material are intended for use with different sizes of door handle in order to allow the device to be utilized on different sizes of door handles.  Therefore, claim 16 is not patentable over Meine.

Allowable Subject Matter
Claim 37 is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799